    AO 442 (Rev. 11/11) Arrest Warrant



                                             UNITED STATES DISTRICT COURT
                                                                      for the
                                                             Middle District of Tennessee

                      United States of America
                                    V.                                  )
              In the Matter of the Extradition of                       )         Case No. Z I - rrvi,        II-)G
     Riccardo Paolo SPAGNI a/k/a Ricardo Paolo Spagni                   )
                                                                        )

                                                                        )
                                Defendant




 To:        Any authorized law enforcement officer

            YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be wrested)            Riccardo Paolo SPAGNI a/k/a Ricardo Paolo Spagni                                                  _
who is accused of an offense or violation based on the following document filed with the court:

•      Indictment           0    Superseding Indictment        0 Information         C) Superseding Information           V Complaint
•     Probation Violation Petition              0 Supervised Release Violation Petition        [7) Violation Notice       0 Order of the Court

This offense is briefly described as follows:
    Being a fugitive from South Africa, South Africa, for commiting fraud, in violation of the criminal laws of South Africa.




Date:            07/21/2021
                                                                                                 suing officer's signature


City and state:         Nashville, Tennessee
                                                                                                 Printed name an title


                                                                    Return

          This warrant was received on (date)                               , and the person was arrested on (date)
at (city and state)


Date
                                                                                              Arresting officer's signature



                                                                                                 Printed name and title


                    Case 3:21-mj-04149 Document 2 Filed 07/21/21 Page 1 of 1 PageID #: 5
